Citation Nr: 1038786	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from September 1957 to 
September 1959.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2003 rating decision in which the RO denied service 
connection for bilateral hearing loss and for tinnitus.  The 
Veteran filed a notice of disagreement (NOD) in September 2003, 
and the RO issued a statement of the case (SOC) in January 2004.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2004.  

In July 2006, the Board remanded each claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the RO 
continued to deny each claim (as reflected in a March 2007 
supplemental SOC (SSOC)), and returned the matters to the Board 
for further appellate consideration.  

In a July 2007 decision, the Board denied the Veteran's claims 
for service connection.  The Veteran, in turn, appealed to the 
United States Court of Appeals for Veterans Claims (the Court).  
In August 2008, counsel for VA's Secretary and the Veteran's 
attorney (the parties) filed a Joint Motion for Remand with the 
Court.  By Order dated in September 2008, the Court granted the 
motion, vacating the Board's decision and remanding the matters 
to the Board to provide an adequate statement of the reasons or 
bases for its decision consistent with the Joint Motion.

In a March 2009 decision, the Board again denied the Veteran's 
claims for service connection and provided additional reasons and 
bases for its decision.  The Veteran appealed to the Court, and 
the parties filed a Joint Motion for Remand in April 2010.  By 
Order dated later that month, the Court granted the motion, 
vacating the Board's decision and remanding the matters to the 
Board to provide an adequate statement of the reasons or bases 
for its decision consistent with the Joint Motion.

The Board notes that the Veteran was previously represented by 
the American Legion, as reflected in a December 2002 VA Form 21-
22 (Appointment of Veterans Service Organization as Claimant's 
Representative), and by Jenny Twyford, a private attorney, before 
the Court, as reflected in a October 2007 Representative 
Agreement.  In May 2010, the Veteran appointed Sean A. Ravin, a 
private attorney, as his representative, as reflected in a VA 
Form 21-22a (Appointment of Individual as Claimant's 
Representative).  The Board recognizes the change in 
representation.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO for additional development.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion for Remand, recent 
Court precedent, and review of the claims file, the Board finds 
that further RO action in this appeal is warranted, even though 
such will, regrettably, further delay an appellate decision on 
these matters.

In this case, the Veteran asserts that his bilateral hearing loss 
and tinnitus are related to in-service noise exposure.  
Specifically, the Veteran claims that he was exposed to high-
frequency noise while working as an Industrial Engineer 
conducting laboratory tests at a bacteriological warfare center.  
He also has had civilian noise exposure while working at Union 
Carbide and Bush Industries.  The claims file reflects that first 
objective medical evidence of bilateral hearing loss was in May 
1994 and that the first objective medical evidence of tinnitus 
was in June 2002.

In the April 2010 Joint Motion, the parties pointed out that the 
Board did not provide adequate reasons or bases for its decision 
denying service connection for bilateral hearing loss and 
tinnitus.  Specifically, the parties noted that the Board 
erroneously characterized the February 2007 VA examiner's medical 
opinion as weighing against the claims for service connection 
instead of finding the opinion to be "non-evidence."  See 
Perman v. Brown, 5 Vet. App. 237 (1993); Fagan v. Shinseki, 573 
F.3d. 1282, 1289 (Fed. Cir. 2009).  The February 2007 VA examiner 
stated that she could not resolve the issue of service connection 
without knowing the intensity of the devices the Veteran used 
during his military service.  

The Board also notes the Court's recent decision of Jones v. 
Shinseki, 23 Vet . App. 382 (2010).  In Jones, the Court 
explained that when a medical examiner states that no conclusion 
as to etiology or diagnosis can be reached without resorting to 
speculation, it must be clear that the examiner has considered 
"all procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical analysis.  
See Jones, 23 Vet. App. at 390.  In this case, in various lay 
statements, the Veteran has described the equipment that he used 
as emitting a high-frequency noise similar in intensity to a jet 
engine, only more screeching.  It does not appear that the 
February 2007 VA examiner took these statements into 
consideration when formulating her opinion.  When the record 
leaves this issue in doubt, as in this case, it is the Board's 
duty to remand for further development.

Hence, the RO should arrange for the Veteran to undergo a VA ear, 
nose, and throat (ENT) examination, by an appropriate physician, 
at a VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may well result in denial of the claims (as the original 
claims for service connection will be considered on the basis of 
the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the VA New 
York Upstate Healthcare System dated through December 2006.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for bilateral hearing 
loss and tinnitus from the VA New York Upstate Healthcare System, 
since December 2006, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the VA New York 
Upstate Healthcare System all records of 
evaluation and/or treatment for the Veteran's 
bilateral hearing loss and tinnitus, since 
December 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for service connection.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his attorney of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo ENT examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  

Considering the pertinent evidence of hearing 
loss to an extent recognized by a disability 
in each ear, and current tinnitus of record, 
with respect to each such disability, the 
physician should offer an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (i.e., there is 
a 50 percent or greater probability), that the 
disability had its onset in or is otherwise 
medically related to service.  

In rendering each requested opinion, the 
physician should specifically consider the in- 
and post-service noise exposure, as described 
by the Veteran, and post-service treatment 
records.  

The physician should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection 
for bilateral hearing loss and for tinnitus 
in light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 










action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


